Title: 26th.
From: Adams, John Quincy
To: 


       I did not attend meeting this day—Employ’d myself chiefly in reading and writing. Mr. Weld preach’d for Mr. Wibird, and dined here. Miss Street and one of Captn. Beale’s sons, with Mr. J. Warren dined with us likewise. In the evening Mrs. Cranch and Dr. Tufts return’d from Boston. My uncle Smith has been for some time very ill of a complication of disorders. The Doctor thinks he is at present better than he has been, but that the symptoms are yet dangerous.
       Up late in consequence of an afternoon nap: read some poetry and some prose, in a cursory manner.
      